In the

    United States Court of Appeals
                For the Seventh Circuit
                       ____________________
No. 14-1695
DANNY FARLEY,
                                              Plaintiff-Appellant,
                                v.

JACOB KOEPP, et al.,
                                            Defendants-Appellees.
                       ____________________

             Appeal from the United States District Court
                  for the Southern District of Illinois.
   No. 3:13-cv-234-DGW — Donald G. Wilkerson, Magistrate Judge.
                       ____________________

     ARGUED NOVEMBER 4, 2014 — DECIDED JUNE 8, 2015
                ____________________

   Before MANION, WILLIAMS, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. At 4:15 p.m. on Friday, March 8,
2013, the plaintiff’s attorney in this civil-rights case opened
an electronic case file in the Southern District of Illinois by
e-mailing the complaint and civil cover sheet to the clerk’s
office as required by the local court rules. The clerk received
the e-mail, opened a new case file in the Case Management/
Electronic Case Filing system (“CM/ECF”), and at 5:11 p.m.
notified the attorney that the electronic file was available to
2                                                 No. 14-1695

receive uploads. On the next business day—Monday,
March 11—the attorney’s assistant tried to upload the com-
plaint but encountered problems with the electronic pay-
ment system. It was not until Tuesday, March 12, that she
successfully paid the filing fee and uploaded the complaint.
But the deadline to sue under the two-year statute of limita-
tions was Monday, March 11, and under the local rules, the
complaint was not deemed “filed” until it was uploaded into
CM/ECF. The district court dismissed the suit as untimely.
     We vacate the judgment and remand for reinstatement of
the complaint. Under the Federal Rules of Civil Procedure,
“[a] civil action is commenced by filing a complaint with the
court,” FED. R. CIV. P. 3, and a paper is “filed” simply by
“delivering it … to the clerk,” FED. R. CIV. P. 5(d)(2)(A). The
clerk may not “refuse to file a paper solely because it is not
in the form prescribed by these rules or by a local rule or
practice.” FED. R. CIV. P. 5(d)(4). Here, counsel e-mailed the
complaint to the clerk, as required to open a new electronic
case file in the Southern District of Illinois. Although the
filing process was not complete under the local rules until
the complaint was uploaded, transmitting the complaint via
e-mail effectively “delivered” it to the clerk for purposes of
Rule 5(d)(2). The delay in uploading the complaint was
merely a defect in form (in the electronic sense) and did not
prevent the e-mailed complaint from tolling the statute of
limitations.


                       I. Background
    Danny Farley alleges that on March 9, 2011, police offic-
ers in Granite City, Illinois, violated his Fourth Amendment
No. 14-1695                                                         3

rights when they arrested him in his hotel room at the Econo
Lodge Inn & Suites. According to the complaint, Farley
called the police to report a disturbance in an adjacent room.
When officers responded, they inexplicably arrested him and
used excessive force in the course of the arrest. Farley named
as defendants the arresting officers (Jacob Koepp and
Jonathan Hadley); a hotel employee (Vinit Jitendra Tailor);
the owner of the hotel (Granite City Motel & Resort LLC);
and Granite City.1 The complaint sought damages for civil-
rights violations under 42 U.S.C. § 1983 and for wrongful
eviction under state law.
     On March 8, 2013, Farley’s attorney began the process of
filing the complaint in the Southern District of Illinois. As a
general matter, the local rules require that documents be
filed electronically through the CM/ECF system; attorneys
are required to use the system unless they’ve obtained a
specific exemption. See SDIL-LR 5.1(c) (Dec. 2009) (“All
parties must file documents by electronic means that comply
with procedures established by the Court unless specifically
exempted for good cause shown.”); SDIL Electronic Case
Filing R. 1 (Nov. 2012) (“Attorneys must utilize the ECF
system, unless specifically exempted by the court for good
cause shown.”). Under the rules in place at the time, howev-
er, e-filers could not open a new case in CM/ECF on their
own. Instead, according to the user manual then in effect,
“[a]ttorneys must [first] submit civil cases by e-mail,” and
“[w]hen filing a new case by e-mail, [the] complaint/notice of
removal MUST be sent in PDF to the proper divisional
mailbox.” SDIL CM/ECF User Manual § 4.0 (Sept. 2009). The

1 Pramukh, Inc., also a named defendant, was dismissed in the district
court by stipulation.
4                                                         No. 14-1695

manual also explained that upon receipt of the e-mailed
complaint or notice of removal, “[t]he Clerk will open your
case in ECF and notify you via the CM/ECF system that the
case is opened and available for you to electronically file the
complaint/notice of removal [using the ECF web interface].”
Id.
    At 4:15 p.m. on March 8, an assistant to Farley’s attorney
e-mailed the complaint and civil cover sheet to the proper
e-mail address. The clerk’s office responded at 5:11 p.m. with
a notice stating that “a new civil case has been opened” but
that “the complaint … is not deemed ‘filed’ with the clerk
until it is transmitted to the ECF system.” The assistant
attempted to upload the complaint the next business day—
Monday, March 11—but she avers that “complications arose
concerning the electronic payment of the filing fee.” On
Tuesday, March 12, she clarified the payment issue and
successfully uploaded the complaint to CM/ECF.
   The trouble is that the two-year statute of limitations for
the § 1983 claims expired on March 11.2 The defendants
moved to dismiss the § 1983 claims as untimely. A magistrate
judge granted the motion, dismissing the § 1983 claims with
prejudice and the state-law claim without prejudice. This
appeal followed.




2 The statute of limitations for claims brought under 42 U.S.C. § 1983 is
the limitations period for analogous personal-injury claims in the forum
state, Ray v. Maher, 662 F.3d 770, 772 (7th Cir. 2011)—here, two years,
735 ILL. COMP. STAT. 5/13-202. Because the two-year mark of March 9 fell
on a Saturday, the time to commence the action was automatically
extended to Monday, March 11. See FED. R. CIV. P. 6.
No. 14-1695                                                     5

                         II. Discussion
   Farley argues that e-mail delivery of his complaint to the
court clerk was sufficient under the federal rules to com-
mence the action and stop the running of the statute of
limitations. On these facts, we agree. When the local rules
require counsel to e-mail the complaint to the court clerk to
open an electronic case file, the e-mail submission of the
complaint “delivers” it to the clerk, as required to commence
a civil action under the Federal Rules of Civil Procedure.
This tolls the statute of limitations even if the local rules
require additional steps to complete the filing process.
    The timeliness of an action based on federal-question ju-
risdiction turns on the date the action was commenced in
accordance with Rule 3 of the Federal Rules of Civil Proce-
dure. See, e.g., West v. Conrail, 481 U.S. 35, 39 (1987); Farzana
K. v. Ind. Dep’t of Educ., 473 F.3d 703, 706 (7th Cir. 2007). This
rule applies even where, as here, the limitations period must
be borrowed from state law because the federal statute lacks
its own statute of limitations. See Conrail, 481 U.S. at 39 & n.4
(noting that when the cause of action is based on state law,
the state’s rules for arresting the statute of limitations are
applied out of respect for state substantive decisions, but
“[t]his requirement, naturally, does not apply to federal-
question cases”).
    Under Rule 3 “[a] civil action is commenced by filing a
complaint with the court.” Rule 5(d)(2), in turn, explains
what “filing” means: “A paper is filed by delivering it … to
the clerk.” Rule 5 further provides that “[t]he clerk must not
refuse to file a paper solely because it is not in the form
prescribed by these rules or by a local rule or practice.” FED.
R. CIV. P. 5(d)(4). More broadly, under Rule 83(a)(2), “[a] local
6                                                  No. 14-1695

rule imposing a requirement of form must not be enforced in
a way that causes a party to lose any right because of a
nonwillful failure to comply.” FED. R. CIV. P. 83(a)(2).
    Read together, these provisions instruct us that to deter-
mine when a “filing” has been made, “deliver[y] … to the
clerk” is of paramount importance, and requirements of
form—whether in the federal or local rules—are insufficient
to disqualify a filing. Moreover, “local rules [and practice] …
cannot defeat a right, which in this case is a right to arrest
the running of the statute of limitations by filing a complaint
in the district court, that is conferred by the national rules.”
Robinson v. Doe, 272 F.3d 921, 923 (7th Cir. 2001).
    In Robinson, for example, the complaint was rejected by
the clerk for failure to include either a filing fee or a motion
to proceed in forma pauperis, yet we nonetheless treated it as
timely filed. Id. We held that “[t]he complaint is ‘filed’ for
purposes of [arresting a statute of limitations] when the
court clerk receives the complaint, not when it is formally
filed in compliance with all applicable rules involving filing
fees and the like … .” Id. at 922–23. It is immaterial whether
the form requirements of the local rule are explicitly author-
ized by federal law, as is the filing-fee requirement. See
28 U.S.C. § 1914(c) (“Each district court by rule or standing
order may require advance payment of fees.”).
   There is no question in this case that e-mailing the com-
plaint to the clerk was a proper way of delivering it. FED. R.
CIV. P. 5(d)(2). Farley’s attorney did not simply drop the
complaint on the floor in the vicinity of the clerk’s office or
send an unsolicited e-mail to a court clerk unequipped to
handle e-mailed complaints. To the contrary, the local proce-
dures required that the complaint be e-mailed to a specific
No. 14-1695                                                  7

e-mail address in the clerk’s office, subject to very limited
exceptions. SDIL CM/ECF User Manual § 4.0 (Sept. 2009).
Although the local rules also required counsel to upload the
complaint to CM/ECF to complete the filing process, the
two-day delay in doing so was merely a defect in the form of
filing under the local rules. See United States v. Harvey, 516
F.3d 553, 556 (7th Cir. 2008) (holding that submitting a
document electronically instead of on paper as required by
local rules was a “mere error of form”); Farzana K., 473 F.3d
at 707 (holding that filing a complaint electronically under
the wrong docket number was a defect in form). And under
Rules 5(d)(4) and 83(a)(2), that defect in form did not prevent
the e-mail delivery of the complaint from being effective to
stop the running of the statute of limitations.
    The defendants argue that Rule 5(d)(4) doesn’t apply
when the clerk or an electronic filing system has not actually
refused or rejected a tendered filing. In this case, the clerk
received the tendered complaint on March 8, opened an
electronic case file in CM/ECF, and instructed Farley’s attor-
ney to file his complaint electronically by uploading it into
the system. That is, the clerk didn’t refuse to accept the
complaint. But a formal rejection of the tendered document
isn’t necessary for the substantive protection of Rule 5(d)(4)
to be effective. The rule prevents litigants from inadvertently
forfeiting their legal rights by mistakes in form regardless of
whether the clerk has actually refused or rejected the ten-
dered filing.
     Indeed, we’ve applied the predecessor to Rule 5(d)(4) in a
case in which the clerk did not reject the nonconforming
filing. See Harvey, 516 F.3d at 556. The local rule at issue in
Harvey required that a notice of appeal be filed “convention-
8                                                            No. 14-1695

ally on paper.” Id. The appellant submitted his appeal notice
electronically; the clerk advised the appellant’s counsel to file
a paper copy, but he didn’t do so until well after the appeal
deadline had passed. Id. The electronic notice of appeal
wasn’t formally rejected, yet we applied then-Rule 5(e) (the
predecessor to Rule 5(d)(4)) and held that the notice of
appeal was timely. We also relied on Rule 83(a)(2), noting
that dismissing the appeal would deprive the appellant of a
substantive right based solely on a defect in form. Id. The
same reasoning applies here.3
    Finally, the defendants argue that Rule 5(d)(3) authorizes
clerks to treat noncomplying electronic filings as invalid.
Rule 5(d)(3) states, in pertinent part, that “[a] local rule may
require electronic filing,” although it may do so “only if
reasonable exceptions are allowed.” The defendants argue,
in essence, that this rule confers on local rulemakers the
authority to permit clerks to invalidate filings based on
defects in form, overriding Rules 5(d)(4) and 83(a)(2). That’s
not a sound reading of the rule, which simply authorizes the
creation of mandatory e-filing systems by local rule. Nothing
in Rule 5(d)(3) alters substantive rights or displaces
Rule 5(d)(4) or Rule 83(a)(2).
    In holding that Farley’s complaint was timely, we do not
suggest that litigants are excused from following local
e-filing rules. If Farley had not promptly come into compli-
ance with the local requirements, the complaint could have
been dismissed for failure to prosecute. FED. R. CIV. P. 41(b).


3 Harvey was a criminal case, but the Federal Rules of Criminal Proce-
dure expressly incorporate the civil rules pertaining to filing and service.
See FED. R. CRIM. P. 49(b), (d).
No. 14-1695                                                              9

We hold only that under Rule 5(d) a complaint is “filed” on
the date it is delivered to the clerk, regardless of defects in
form (including electronic defects), and under Rule 3 the
action is “commenced” on that date, which tolls the running
of the statute of limitations. Farzana K., 473 F.3d at 706–08.
    Here, the CM/ECF rules in effect at the time required
Farley’s counsel to e-mail the complaint to the clerk as the
first step in the electronic-filing process. 4 Accordingly, the
complaint was filed (i.e., “delivered”) on the date it was
transmitted to the clerk via e-mail. That occurred on
March 8, 2013, so the complaint was timely filed.
                                           VACATED AND REMANDED.




4 As of early 2015, new civil cases filed by attorneys in the Southern
District of Illinois must be opened directly on the CM/ECF system and
cannot be opened by e-mailing the clerk. See SDIL CM/ECF User Manual
§ 4.0 (Jan. 2015). This is a step forward, eliminating the requirement that
a complaint be submitted to the clerk twice. We note, however, that the
protections of Rules 5(d)(4) and 83(a)(2) apply to the new e-filing regime.
We’ve held as a general matter that these rules apply with equal force
both to e-filing systems and human clerks. See Farzana K. v. Ind. Dep’t of
Educ., 473 F.3d 703, 708 (7th Cir. 2007) (“An e-filing system … must
accept every document tendered for filing; it cannot reject any paper that
the clerk must accept.”).